*264
ORDER

PER CURIAM.
AND NOW, this 1st day of March, 2011, the Petition for Allowance of Appeal filed at No. 84 MAL 2010 is GRANTED. The issue, reworded for clarity, is:
Whether the decision of many plaintiffs in complex litigation to join in a single complaint, as permitted by Pa.R.C.P. 2229(a), prevents a trial' court from exercising its discretion under Pa.R.A.P. 213(b) to sever claims or order separate trials of a small number of bellwether plaintiffs?
Oral argument on the above issue is to be consolidated with 75 MAL 2010.